Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.


     CARLOS E. MONASTERIOS,
     and ADRIAN M. MONASTERIOS
     and other similarly situated individuals,

            Plaintiffs

     v.

     UNLIMITED ELECTRICAL CONTRACTORS CORP.,
     NASMAX BUILDERS LLC, NASMAX INC, and
     MARIO E. DE PINHO, individually,

           Defendants,
     _____________________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

             COME NOW the Plaintiffs CARLOS E. MONASTERIOS, ADRIAN M.

     MONASTERIOS, and other similarly situated individuals, by and through the undersigned

     counsel, and hereby sue Defendants UNLIMITED ELECTRICAL CONTRACTORS

     CORP., NASMAX BUILDERS LLC, NASMAX INC, and MARIO E. DE PINHO,

     individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid minimum wages and

             overtime wages under the United States laws. This Court has jurisdiction pursuant

             to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional

             placement) ("the Act").




                                             Page 1 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 25




        2. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS are

           Broward County residents, Florida, within this Honorable Court jurisdiction.

           Plaintiffs are covered employees for purposes of the Act.

        3. Corporate Defendant UNLIMITED ELECTRICAL CONTRACTORS CORP.

           (hereinafter UNLIMITED ELECTRICAL, or Defendant) is a Florida Corporation

           that performs business Dade County. At all times, Defendant was and is engaged

           in interstate commerce.

        4. Corporate Defendants NASMAX BUILDERS LLC, and NASMAX INC, are

           Florida Corporations that perform business in Dade County. At all times,

           Defendants were and are engaged in interstate commerce.

        5. The individual Defendant MARIO E. DE PINHO was and is now the owner and

           manager of NASMAX BUILDERS LLC and NASMAX INC.

        6. Pursuant to 29 C.F.R. §791.2, Defendants UNLIMITED ELECTRICAL,

           NASMAX BUILDERS LLC, and NASMAX INC, (hereinafter collectively

           NASMAX, or Defendant) are joint employers of Plaintiffs within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

        7. All the actions raised in this complaint took place in Dade County, Florida, within

           this Court's jurisdiction.

                                   GENERAL ALLEGATIONS

        8. This cause of action is brought by Plaintiffs CARLOS E. MONASTERIOS and

           ADRIAN M. MONASTERIOS as a collective action to recover from Defendants

           regular wages, overtime compensation, liquidated damages, and the costs and

           reasonable attorney’s fees under the provisions of Fair Labor Standards Act, as



                                          Page 2 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 25




           amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiffs

           and all other current and former employees similarly situated to Plaintiffs (“the

           asserted class”)who were not paid regular wages, and who worked over forty (40)

           hours during one or more weeks on January 2021, (the “material time”) without

           being adequately compensated.

        9. Defendant UNLIMITED ELECTRICAL is a commercial electrical contractor

           general Contractor participating in the construction of the C.F. Brickell Hotel

           (hereinafter “the Project”), located at 110 SW 7 Street, Miami, Florida 33110.

        10. Corporate Defendants NASMAX BUILDERS LLC and NASMAX INC are sisters

           companies owned by the same individual (hereinafter collectively NASMAX, or

           Defendant). NASMAX is participating in the construction of the Project as

           subcontractors of corporate Defendant UNLIMITED ELECTRICAL.

        11. Pursuant 29 C.F.R. §791.2, UNLIMITED ELECTRICAL and NASMAX were

           joint employers of Plaintiffs because: 1) UNLIMITED ELECTRICAL and

           NASMAX through its managers, or agents had equal and absolute control over the

           Plaintiffs and all other employees similarly situated, working in the Project; 2)

           Supervisors of UNLIMITED ELECTRICAL and NASMAX directed, controlled,

           and supervised the work performed by Plaintiffs; 3) UNLIMITED ELECTRICAL

           and NASMAX through their supervisors, equally assigned duties to Plaintiffs and

           other employees similarly situated; 4) UNLIMITED ELECTRICAL and

           NASMAX through their managers, jointly and equally determined terms and

           employment conditions of Plaintiffs and other employees similarly situated; 4) The

           work of Plaintiffs simultaneously benefited the two corporations; 5) The work



                                          Page 3 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 25




           performed by Plaintiff and other similarly situated individuals was an integral part

           of the business operation of UNLIMITED ELECTRICAL and NASMAX.

        12. Therefore, because the work performed by Plaintiffs and other similarly situated

           individuals simultaneously benefited all Defendants, and directly or indirectly

           furthered their joint interest, Defendants UNLIMITED ELECTRICAL and

           NASMAX are joint employers as defined in 29 C.F.R. §791.2. They are jointly and

           severally liable for unpaid minimum and overtime wages of the Plaintiffs in this

           action.

        13. Defendants UNLIMITED ELECTRICAL and NASMAX hereinafter will be called

           collectively UNLIMITED ELECTRICAL, or corporate Defendant.

        14. Defendant UNLIMITED ELECTRICAL was and is engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A). Defendant is an electrical contractor, working in the construction of

           facilities, providing services in the tourism and hotel industries. Consequently,

           Defendant’s business activities affect interstate commerce. Defendant had more

           than      two   employees   regularly   engaged   in   interstate   commerce.   The

           Employer/Defendant obtains and solicits funds from non-Florida sources, accepts

           funds from non-Florida sources, uses the instrumentalities and channels of

           interstate commerce. Upon information and belief, the annual gross revenue of the

           Employer/Defendant was always more than $500,000 per annum. Therefore, there

           is FLSA enterprise coverage.

        15. Plaintiffs were employed by an enterprise engaged in interstate commerce.

           Plaintiffs were construction workers participating in the construction of facilities



                                           Page 4 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 25




           dedicated to providing services in interstate commerce. Therefore, there is FLSA

           individual coverage.

        16. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO hired

           Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS as

           non-exempted, hourly employees from about January 07, 2021, to January 15,

           2021, or 1 week plus two days.

        17. Plaintiff CARLOS E. MONASTERIOS was hired as an electric technician, and his

           wage-rate was set up at $17.00 an hour. Plaintiff’s overtime should be $25.50 an

           hour.

        18. Plaintiff ADRIAN M. MONASTERIOS was hired as an electrician helper, and his

           wage-rate was set up at $13.00 an hour. Plaintiff’s overtime should be $19.50 an

           hour.

        19. Plaintiffs worked in the construction of the C.F. Brickell Hotel Project located at

           110 SW 7 Street, Miami, Florida 33110.

        20. Defendants employed Plaintiffs and other similarly situated individuals and

           subjected all of them to the same employment practices. Defendants did not pay

           Plaintiffs and other similarly situated individuals regular and overtime wages.

        21. While employed by Defendants, Plaintiffs worked five days per week, from

           Monday to Friday from 7:00 AM to 5:00 PM (10 hours daily), a total of 47.5 hours.

           Plaintiffs had deducted 30 minutes daily, or 2.5 hours weekly of lunch break (0.5 x

           5 days=2.5 hours).

        22. Plaintiffs worked for one week plus two days in the Project, but they did not receive

           their hard-earned wages.



                                            Page 5 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 25




        23. Plaintiffs expected to be paid for their workweek on the payment day, Friday,

           February 15, 2021. Plaintiffs did not receive their wages.

        24. Plaintiffs requested their wages to manager Mario E. De Pinho. The manager Mario

           E. De Pinho, refused to pay Plaintiffs for their work. Plaintiffs complained about

           the lack of payment, and as a result, the manager Mario E. De Pinho got very upset

           and fired them.

        25. Plaintiff tried several times to collect their workweek unsuccessfully.

        26. Defendants required Plaintiffs to work more than 40 hours every week. However,

           Defendants did not pay Plaintiffs for all their hours worked. Plaintiffs were fired,

           and at the time of termination, Defendants did not pay Plaintiffs their regular wages

           and overtime hours at any rate, not even the minimum wage rate.

        27. Plaintiffs did not clock in and out, but they were closely monitored, and Defendants

           were able to track the hours worked by Plaintiffs and other similarly situated

           employees.

        28. Therefore, Defendants willfully failed to pay Plaintiffs regular wages and overtime

           hours at the rate of time and a half their regular rate, for every hour that they worked

           over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

           (29 U.S.C. 207(a)(1).

        29. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS seek

           to recover unpaid regular and overtime wages, retaliatory damages, liquidated

           damages, and any other relief as allowable by law.

        30. The additional persons who may become Plaintiffs in this action are weekly-paid

           employees and/or former employees of Defendants who are and were subject to the



                                            Page 6 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 25




           unlawful payroll practices and procedures of Defendants and were not paid regular

           and overtime hours at the rate of time and one half their regular rate of pay for every

           hour worked over forty.

                                  COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
               FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

        31. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS re-

           adopt every factual allegation stated in paragraphs 1-30 above as set out in full

           herein.

        32. This action is brought by Plaintiffs and those similarly situated to recover from the

           Employer unpaid overtime compensation, as well as an additional amount as

           liquidated damages, costs, and reasonable attorney’s fees under the provisions of

           29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

           29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees…

           for a workweek longer than 40 hours unless such employee receives compensation

           for his employment in excess of the hours above specified at a rate not less than

           one and a half times the regular rate at which he is employed.”

        33. Defendants UNLIMITED ELECTRICAL and NASMAX are joint employers as

           defined in 29 C.F.R. §791.2., and they are jointly and severally liable for unpaid

           minimum and overtime wages of the Plaintiffs in this action.

        34. Defendants UNLIMITED ELECTRICAL and NASMAX hereinafter will be called

           collectively UNLIMITED ELECTRICAL or corporate Defendant.




                                            Page 7 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 25




        35. Defendant UNLIMITED ELECTRICAL was and is engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A).

        36. Plaintiffs were employed by an enterprise engaged in interstate commerce.

           Plaintiffs were construction workers participating in the construction/remodeling

           of facilities dedicated to interstate commerce services. Therefore, there is FLSA

           individual coverage.

        37. Because of the foregoing, the Employer/Defendant UNLIMITED ELECTRICAL

           was subjected to comply with the requirements of the Fair Labor Standards Act of

           1938 (29 U.S.C. 207(a)(1)).

        38. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO hired

           Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS non-

           exempted, hourly employees from about January 07, 2021, to January 15, 2021, or

           1 week plus two days.

        39. Plaintiff CARLOS E. MONASTERIOS was hired as an electric technician, and his

           wage-rate was set up at $17.00 an hour. Plaintiff’s overtime should be $25.50 an

           hour.

        40. Plaintiff ADRIAN M. MONASTERIOS was hired as an electrician helper, and his

           wage-rate was set up at $13.00 an hour. Plaintiff’s overtime should be $19.50 an

           hour.

        41. While employed by Defendants, Plaintiffs worked five days per week, from

           Monday to Friday from 7:00 AM to 5:00 PM (10 hours daily), a total of 47.5 hours.




                                         Page 8 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 25




           Plaintiffs had deducted 30 minutes daily, or 2.5 hours weekly of lunch break (0.5 x

           5 days=2.5 hours).

        42. Plaintiffs worked for one week plus two days at the Project, but they did not receive

           their hard-earned wages.

        43. Defendants required Plaintiffs to work more than 40 hours every week. However,

           Defendants did not pay Plaintiffs for all their hours worked. Plaintiffs were fired,

           and Defendants did not pay their regular wages and overtime hours at any rate, not

           even the minimum wage rate.

        44. Plaintiffs did not clock in and out, but they were closely monitored, and Defendants

           were able to track the hours worked by Plaintiffs and other similarly situated

           employees.

        45. Therefore, Defendants willfully failed to pay Plaintiffs regular wages and overtime

           hours at the rate of time and a half their regular rate, for every hour that they worked

           over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

           (29 U.S.C. 207(a)(1).

        46. The records, if any, concerning the number of hours worked by Plaintiffs and all

           other similarly situated employees and the compensation paid to such employees

           should be in the possession and custody of Defendants. However, Defendants did

           not maintain accurate and complete time records of hours worked by Plaintiffs and

           other employees in the asserted class upon information and belief. Defendants

           violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        47. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and



                                            Page 9 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 25




           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        48. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiffs for the following periods and owes them unpaid overtime wages as

           follows:

                      1.- Overtime Claim of Plaintiff CARLOS E. MONASTERIOS

        49. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiff CARLOS E. MONASTERIOS as a non-exempted electric technician from

           January 7, 2021, to January 15, 2021, or 1 week plus two days. Plaintiff’s wage rate

           was $17.00 an hour. Plaintiff’s overtime should be $25.50 an hour.

        50. Plaintiff worked an average of 47.5 hours weekly, but he was not paid for all his

           working hours. Defendants did not pay Plaintiff his overtime hours at the rate of

           time and one-half his regular rate for every hour worked over 40, as established by

           the Fair Labor Standards Act.

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification as new evidence could dictate.

               a. Total amount of alleged unpaid wages:

                  One Hundred Ninety-One Dollars and 25/100 ($191.25)

               b. Calculation of such wages:

                  Total Period of Employment: 1 week, plus two days
                  Total number of hours worked weekly: 47.5 hours weekly
                  Total number of overtime hours: 7.5 O/T hours weekly
                  Total number of unpaid overtime hours: 7.5 O/T hours weekly
                  Regular rate: $17.00 x hour x 1.5 = $25.50 O/T rate
                  O/T rate: $25.50

                  O/T rate $25.50 x 7.5 O/T hours=$191.25 weekly x 1 week=$191.25



                                           Page 10 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 11 of 25




               c. Nature of wages (e.g., overtime or straight time):

                 This amount represents the unpaid overtime hours.



                  2.- Overtime Claim of Plaintiff ADRIAN M. MONASTERIO

        51. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiff ADRIAN MONASTERIOS as a non-exempted electric technician helper

           from January 7, 2021, to January 15, 2021, or 1 week plus two days. Plaintiff’s

           wage rate was $13.00 an hour. Plaintiff’s overtime should be $19.50 an hour.

        52. Plaintiff worked an average of 47.5 hours weekly, but he was not paid for all his

           working hours. Defendants did not pay Plaintiff his overtime hours at the rate of

           time and one-half his regular rate for every hour worked over 40, as established by

           the Fair Labor Standards Act.

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification as new evidence could dictate.

               a. Total amount of alleged unpaid wages:

                  One Hundred Forty-Six Dollars and 25/100 ($146.25)

               b. Calculation of such wages:

                  Total Period of Employment: 1 week, plus two days
                  Total number of hours worked weekly: 47.5 hours weekly
                  Total number of overtime hours: 7.5 O/T hours weekly
                  Total number of unpaid overtime hours: 7.5 O/T hours weekly
                  Regular rate: $13.00 x hour x 1.5 = $19.50 O/T rate
                  O/T rate: $19.50

                  O/T rate $19.50 x 7.5 O/T hours=$146.25 weekly x 1 week=$146.25

               c. Nature of wages (e.g., overtime or straight time):

                 This amount represents the unpaid overtime hours.



                                           Page 11 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 12 of 25




        53. At all times, the Employers/Defendants UNLIMITED ELECTRICAL and MARIO

           E. DE PINHO failed to comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. §

           516.2 and § 516.4 et seq. In that, Plaintiff and those similarly situated performed

           services and worked more than the maximum hours provided by the Act. Still, the

           Defendants made no provision to properly pay Plaintiff at the rate of time and one

           half for all hours worked over forty hours (40) per workweek as provided in said

           Act.

        54. Defendants knew and showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act. Plaintiff and those similarly situated are entitled to recover double damages.

        55. Defendants knew and showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff and those similarly-situated these overtime wages

           since the commencement of Plaintiffs’ employment with Defendants as set forth

           above, and Plaintiffs and those similarly situated are entitled to recover double

           damages.

        56. At the time mentioned, individual Defendant MARIO E. DE PINHO was and is

           now the owner and managers of NASMAX. Defendant MARIO E. DE PINHO was

           the employer of Plaintiffs and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. This

           individual Defendant acted directly in the interests of NASMAX concerning its

           employees, including Plaintiffs and others similarly situated. Defendant MARIO




                                          Page 12 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 13 of 25




            E. DE PINHO had financial and operational control of the business, and he is jointly

            and severally liable for the Plaintiffs’ damages.

        57. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO willfully and

            intentionally refused to pay Plaintiffs overtime wages as required by the law of the

            United States and remain owing Plaintiffs these overtime wages.

        58. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS have

            retained the law offices of the undersigned attorney to represent them in this action

            and are obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

     WHEREFORE,         Plaintiffs   CARLOS      E.   MONASTERIOS         and    ADRIAN        M.

     MONASTERIOS, and those similarly situated individuals respectfully request that this

     Honorable Court:

        A. Enter judgment for Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M.

            MONASTERIOS, and other similarly situated and against the Defendants

            UNLIMITED ELECTRICAL and MARIO E. DE PINHO based on Defendants’

            willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

        B. Award Plaintiffs actual damages in the amount shown to be due for unpaid

            compensation for hours worked in excess of forty weekly, with interest; and

        C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

        D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.




                                           Page 13 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 14 of 25




                                       DEMAND FOR A JURY TRIAL

     Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS and those

     similarly situated demand trial by a jury of all issues triable as of right by a jury.

                                  COUNT II:
             F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
            FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

         59. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS re-

             adopt every factual allegation as stated in paragraphs 1-30 of this complaint as if

             set out in full herein.

         60. This action is brought by Plaintiffs CARLOS E. MONASTERIOS and ADRIAN

             M. MONASTERIOS to recover from the Employers unpaid minimum wages, as

             well as an additional amount as liquidated damages, costs, and reasonable

             attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

             under the provisions of 29 U.S.C. §206. U.S.C. §206 states, “Every employer shall

             pay to each of his employees who in any workweek is engaged in commerce or the

             production of goods for commerce, or is employed in an enterprise engaged in

             commerce or the production of goods for commerce, wages at the following rates:

             1) except as otherwise provided in this section, not less than—

             (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

             (B) $6.55 an hour, beginning 12 months after that 60th day; and

             (C) $7.25 an hour, beginning 24 months after that 60th day.

         61. Defendants UNLIMITED ELECTRICAL and NASMAX are joint employers as

             defined in 29 C.F.R. §791.2. and they are jointly and severally liable for unpaid

             minimum and overtime wages of the Plaintiffs in this action.
                                             Page 14 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 15 of 25




        62. Defendants UNLIMITED ELECTRICAL and NASMAX hereinafter will be called

           collectively UNLIMITED ELECTRICAL or corporate Defendant.

        63. Defendant UNLIMITED ELECTRICAL was and is engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A).

        64. Plaintiffs were employed by an enterprise engaged in interstate commerce.

           Plaintiffs were construction workers participating in the construction of facilities

           dedicated to providing services in interstate commerce. Therefore, there is FLSA

           individual coverage.

        65. Because of the foregoing, the Employer/Defendant UNLIMITED ELECTRICAL

           was subjected to comply with the requirements of the Fair Labor Standards Act of

           1938 (29 U.S.C. 207(a)(1)).

        66. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO hired

           Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS as

           non-exempted, hourly employees from about January 07, 2021, to January 15,

           2021, or 1 week plus two days.

        67. Plaintiff CARLOS E. MONASTERIOS was hired as an electric technician, and his

           wage-rate was set up at $17.00 an hour. Plaintiff’s overtime should be $25.50 an

           hour.

        68. Plaintiff ADRIAN M. MONASTERIOS was hired as an electrician helper, and his

           wage-rate was set up at $13.00 an hour. Plaintiff’s overtime should be $19.50 an

           hour.




                                          Page 15 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 16 of 25




        69. While employed by Defendants, Plaintiffs worked five days per week, from

           Monday to Friday, a total of 47.5 hours. Plaintiffs had deducted 30 minutes daily,

           or 2.5 hours weekly of lunch break (0.5 x 5 days=2.5 hours).

        70. Plaintiffs worked for one week plus two days at the Project, but they did not receive

           their hard-earned wages.

        71. Defendants required Plaintiffs to work more than 40 hours every week. However,

           Defendants did not pay Plaintiffs for all their hours worked. Plaintiffs were fired,

           and Defendants did not pay their regular wages. There are many hours that were

           not paid at any rate, not even the minimum wage rate.

        72. Plaintiffs did not clock in and out, but they were closely monitored, and Defendants

           were able to track the hours worked by Plaintiffs and other similarly situated

           employees.

        73. Therefore, Defendants willfully failed to pay Plaintiffs minimum wages in violation

           of the Fair Labor Standards Act.

        74. The records, if any, concerning the number of hours worked by Plaintiffs and all

           other similarly situated employees and the compensation paid to such employees

           should be in the possession and custody of Defendants. However, Defendants did

           not maintain accurate and complete time records of hours worked by Plaintiffs and

           other employees in the asserted class upon information and belief. Defendants

           violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        75. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and




                                           Page 16 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 17 of 25




           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        76. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiffs for the following periods and owes them minimum wages as follows:

                     1.- Minimum wages of Plaintiff CARLOS E. MONASTERIOS

        77. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiff CARLOS E. MONASTERIOS as a non-exempted electric technician from

           January 7, 2021, to January 15, 2021, or 1 week plus two days. Plaintiff’s wage rate

           was $17.00 an hour.

        78. Plaintiff worked an average of 47.5 hours weekly, but he was not paid for all his

           working hours, as established by the Fair Labor Standards Act.

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification as new evidence could dictate.
            * Florida's minimum wage for 2021 is $8.65, which is higher than the Federal
           minimum wage. As per FLSA regulations, the higher minimum wage applies.


               a. Total amount of alleged unpaid wages:

                  Five Hundred Nineteen Dollars and 00/100 ($519.00)

               b. Calculation of such wages:

                  Total Period of Employment: 1 week, plus two days
                  Total number of hours worked weekly: 47.5 hours weekly
                  Total number of unpaid weeks: 1 week plus two days
                  Regular rate: $17.00 an hour
                  Fl. Minimum wage rate: $8.65 an hour

                  1.- FL min. wage $8.65 x 40 hours=$346.00 weekly x 1 week=$346.00
                  2.- FL min. wage $8.65 x 20 hours (2 days of work) =$173.00

                  Total #1, and #2: $519.00

               c. Nature of wages (e.g., overtime or straight time):

                                          Page 17 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 18 of 25




                 This amount represents the regular unpaid wages at the Florida min, wage
                 rate.


                   2.- Minimum wages of Plaintiff ADRIAN M. MONASTERIOS

        79. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO employed

           Plaintiff CARLOS E. MONASTERIOS as a non-exempted electric technician

           helper from January 7, 2021, to January 15, 2021, or 1 week plus two days.

           Plaintiff’s wage rate was $13.00 an hour.

        80. Plaintiff worked an average of 47.5 hours weekly, but he was not paid for all his

           working hours, as established by the Fair Labor Standards Act.

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification as new evidence could dictate.
            * Florida's minimum wage for 2021 is $8.65, which is higher than the Federal
           minimum wage. As per FLSA regulations, the higher minimum wage applies.


               a. Total amount of alleged unpaid wages:

                  Five Hundred Nineteen Dollars and 00/100 ($519.00)

               b. Calculation of such wages:

                  Total Period of Employment: 1 week, plus two days
                  Total number of hours worked weekly: 47.5 hours weekly
                  Total number of unpaid weeks: 1 week plus two days
                  Regular rate: $13.00 an hour
                  Fl. Minimum wage rate: $8.65 an hour

                  1.- FL min. wage $8.65 x 40 hours=$346.00 weekly x 1 week=$346.00
                  2.- FL min. wage $8.65 x 20 hours (2 days of work) =$173.00

                  Total #1, and #2: $519.00

               c. Nature of wages (e.g., overtime or straight time):

                 This amount represents the regular unpaid wages at Florida min, wage rate.




                                          Page 18 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 19 of 25




        81. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO unlawfully

           failed to pay minimum wages to Plaintiffs CARLOS E. MONASTERIOS and

           ADRIAN M. MONASTERIOS.

        82. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO knew and

           showed reckless disregard of the provisions of the Act concerning the payment of

           minimum wages as required by the Fair Labor Standards Act and remain owing

           Plaintiffs these minimum wages since the commencement of Plaintiffs”

           employment with Defendants as set forth above. Plaintiffs are entitled to recover

           double damages.

        83. At the time mentioned, individual Defendant MARIO E. DE PINHO was and is

           now the owner and managers of NASMAX. Defendant MARIO E. DE PINHO was

           the employer of Plaintiffs and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. This

           individual Defendant acted directly in the interests of NASMAX concerning its

           employees, including Plaintiffs and others similarly situated. Defendant MARIO

           E. DE PINHO had financial and operational control of the business, and he is jointly

           and severally liable for the Plaintiffs’ damages.

        84. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO willfully and

           intentionally refused to pay Plaintiffs minimum wages as required by the United

           States law and remain owing Plaintiffs these minimum wages as set forth above.

        85. Plaintiffs have retained the law offices of the undersigned attorney to represent

           them in this action and are obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF



                                          Page 19 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 20 of 25




     WHEREFORE,          Plaintiffs    CARLOS      E.   MONASTERIOS           and    ADRIAN   M.

     MONASTERIOS respectfully requests that this Honorable Court:

         A. Enter judgment for Plaintiffs and against the Defendants UNLIMITED

             ELECTRICAL and MARIO E. DE PINHO based on Defendants’ willful violations

             of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

             Regulations; and

         B. Award Plaintiffs actual damages in the amount shown to be due for unpaid

             minimum wages, with interest; and

         C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

         D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                       DEMAND FOR A JURY TRIAL

     Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS, and those

     similarly situated demand trial by a jury of all issues triable as of right by a jury.

                                    COUNT III
          FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
            PURSUANT TO 29 U.S.C. 215(a)(3); AGAINST ALL DEFENDANTS

         86. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS re-

             adopt every factual allegation as stated in paragraphs 1-30 of this complaint as if

             set out in full herein.

         87. Defendants UNLIMITED ELECTRICAL and NASMAX are joint employers as

             defined in 29 C.F.R. §791.2., and they are jointly and severally liable for unpaid

             minimum and overtime wages of the Plaintiffs in this action.



                                             Page 20 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 21 of 25




        88. Defendant UNLIMITED ELECTRICAL and NASMAX hereinafter will be called

           collectively UNLIMITED ELECTRICAL or corporate Defendant.

        89. Defendant UNLIMITED ELECTRICAL was and is engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A).

        90. Plaintiffs were employed by an enterprise engaged in interstate commerce.

           Plaintiffs were construction workers participating in the construction of facilities

           dedicated to providing services in interstate commerce. Therefore, there is FLSA

           individual coverage.

        91. Because of the foregoing, the Employer/Defendant UNLIMITED ELECTRICAL

           was subjected to comply with the requirements of the Fair Labor Standards Act of

           1938 (29 U.S.C. 207(a)(1)).

        92. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

           forty hours in any workweek, the employer must compensate the employee for

           hours in excess of forty at the rate of at least one and one-half times the employee's

           regular rate…"

        93. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

           $5.15/hr to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

        94. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

           discharge or in any other manner discriminate against any employee because such

           employee has filed any complaint or instituted or caused to be instituted any

           proceeding under or related to this Chapter”.




                                          Page 21 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 22 of 25




        95. Defendants UNLIMITED ELECTRICAL and MARIO E. DE PINHO hired

           Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS as

           non-exempted, hourly employees from about January 07, 2021, to January 15,

           2021, or 1 week plus two days.

        96. Plaintiff CARLOS E. MONASTERIOS was hired as an electric technician, and his

           wage-rate was set up at $17.00 an hour. Plaintiff’s overtime should be $25.50 an

           hour.

        97. Plaintiff ADRIAN M. MONASTERIOS was hired as an electrician helper, and his

           wage-rate was set up at $13.00 an hour. Plaintiff’s overtime should be $19.50 an

           hour.

        98. While employed by Defendants, Plaintiffs worked five days per week, from

           Monday to Friday, a total of 47.5 hours.

        99. Plaintiffs worked for 1 week plus two days in the Project, but they did not receive

           their hard-earned wages.

        100.       Plaintiffs expected to be paid for their workweek on the payment day,

           Friday, February 15, 2021. However, Plaintiffs did not receive their wages.

        101.       Plaintiffs did not clock in and out, but they were closely monitored, and

           Defendants were able to track the hours worked by Plaintiffs and other similarly

           situated employees.

        102.       Therefore, Defendants willfully failed to pay Plaintiffs regular wages and

           overtime hours at the rate of time and a half their regular rate, for every hour that

           they worked over forty (40), in violation of Section 7 (a) of the Fair Labor Standards

           Act of 1938 (29 U.S.C. 207(a)(1).



                                          Page 22 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 23 of 25




        103.       Plaintiffs requested to be paid to manager Mario E. De Pinho. The manager

           Mario E. De Pinho, refused to pay Plaintiffs for their work.

        104.       Plaintiffs protested and complained about the lack of payment with the

           manager.

        105.       This complaint constitutes protected activity under 29 U.S.C. 215(a)(3).

        106.        As a result of Plaintiffs’ complaints, the manager Mario E. De Pinho got

           very upset and fired Plaintiffs without paying them their wages.

        107.       At all times during their employment, Plaintiffs performed their work

           satisfactorily. There was no reason other than unlawful retaliation to discharge

           Plaintiffs.

        108.       At the time mentioned, individual Defendant MARIO E. DE PINHO was

           and is now the owner and managers of NASMAX. Defendant MARIO E. DE

           PINHO was the employer of Plaintiffs and others similarly situated within the

           meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

           This individual Defendant acted directly in the interests of NASMAX concerning

           its employees, including Plaintiffs and others similarly situated.      Defendant

           MARIO E. DE PINHO had financial and operational control of the business, and

           he is jointly and severally liable for the Plaintiffs’ damages.

        109.       The motivating factor which caused the Plaintiffs’ discharge as described

           above was their complaints seeking unpaid regular and overtime wages from the

           Defendants. In other words, Plaintiff would not have been discharged but for their

           complaints about unpaid regular and overtime wages.




                                           Page 23 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 24 of 25




         110.        Defendants’ discharge of the Plaintiffs was in direct violation of 29 U.S.C.

             215 (a)(3) and, as a direct result, Plaintiffs have been damaged.

         111.        Plaintiffs    CARLOS        E.        MONASTERIOS      and    ADRIAN       M.

             MONASTERIOS have retained the law offices of the undersigned attorney to

             represent them in this action, and they are obligated to pay reasonable attorney’s

             fees.

                                        PRAYER FOR RELIEF

     WHEREFORE,          Plaintiffs   CARLOS          E.    MONASTERIOS      and    ADRIAN      M.

     MONASTERIOS respectfully requests that this Honorable Court:

         A. Enter judgment against the Defendants UNLIMITED ELECTRICAL and MARIO

             E. DE PINHO that Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M.

             MONASTERIOS recover compensatory damages, and an equal amount of

             liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

         B. That Plaintiffs recover an award of reasonable attorney’s fees, costs, and expenses.

         C. Order the Defendants to make whole the Plaintiffs by providing appropriate back

             pay and other benefits wrongly denied in an amount to be shown at trial and other

             affirmative relief;

         D. Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS

             further pray for such additional relief as the interests of justice may require.

                                         DEMAND FOR A JURY TRIAL

     Plaintiffs CARLOS E. MONASTERIOS and ADRIAN M. MONASTERIOS demand trial

     by a jury of all issues triable as of right by a jury.

     Dated: March 22, 2021



                                              Page 24 of 25
Case 1:21-cv-21092-RNS Document 1 Entered on FLSD Docket 03/22/2021 Page 25 of 25




                                            Respectfully submitted,

                                           By: _/s/ Zandro E. Palma____
                                           ZANDRO E. PALMA, P.A.
                                           Florida Bar No.: 0024031
                                           9100 S. Dadeland Blvd.
                                           Suite 1500
                                           Miami, FL 33156
                                           Telephone: (305) 446-1500
                                           Facsimile: (305) 446-1502
                                           zep@thepalmalawgroup.com
                                           Attorney for Plaintiffs




                                   Page 25 of 25
